DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirat (U.S. PGPub No. 2013/0176574 A1).
 	As to claim 1, Sirat discloses and shows in figures 1 and 2, a method for determining a value of an intrinsic geometrical parameter of a geometrical feature of a specified dimensionality characterizing a physical object, the method comprising: 
 	a. projecting a singular light distribution (i.e. vortex) characterized by a first wavelength and a position of singularity onto the physical object ([0071]; [0073]; [0281]; [0467]); 
b. detecting light excited by the singular light distribution excited that has interacted with the geometrical feature and that impinges upon a detector, the light constituting detected light ([0316]; [0337]); 
c. identifying and quantifying a return energy distribution at one or more positions of the singular light distribution as a quantification of the intrinsic geometrical parameter ([0422]; [0424]; [0449]); and 
d. determining the value (i.e. radial value) of the intrinsic geometrical parameter based on the value of the return energy distribution ([0422]; [0424]; [0449]).  
 	As to claim 2, Sirat discloses a method, in which successive applications of the are performed, in such a manner as to retrieve a single or a set of intrinsic geometrical parameters ([0422]; [0424]; [0449], implicitly the system can measure more than once to retrieve a single geometrical parameter such as radial value on more than one sample).  
 	As to claim 3, Sirat disclose a method, wherein the intrinsic geometrical parameter is the size of a point-object ([0449], where the examiner is interpreting common radial value of the two fluorophores as a form of size).  
As to claim 5, Sirat discloses a method, wherein the measure of displacement is an offset transverse to a line ([0449], where the examiner is interpreting that since the claim fails to in any manner define the line with respect to anything, clearly the displacement of the fluorophores from one another can be determined via an arbitrary line at the origin).  
 	As to claim 7, Sirat discloses a method, wherein the intrinsic geometrical parameter is based upon a model shape (i.e. model equations) of the geometrical feature (longitudinal position) ([0340]; [0342]).  
 	As to claim 8, Sirat discloses a method, wherein detecting light includes employing a pixelated detector ([0414]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sirat in view of Shamir (U.S. Patent No. 7,746,469 B2).
As to claim 6, Sirat does not explicitly disclose a method, wherein the intrinsic geometrical parameter is a width of a line.  
	However, Shamir does disclose in (col. 7, ll. 53-62; col. 11, ll. 55-58) using a width of a line through the FWHM of the resulting signal from the particle under test to measure particle size in a similar singular distribution measurement system.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify using wherein the intrinsic geometrical parameter is a width of a line in order to provide the advantage of increased accuracy in using an additional known measurement technique (e.g. width of line) to further refine and define the sample under test by determining particle size.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to claim 4, the prior arts taken alone or in combination fails to teach or disclose a method. wherein the intrinsic geometrical parameter is the ellipticity of a point-object in combination with the entirety of element from which claim 4 depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. 
As to the argument that Sirat only discloses the measurement of a spatial position the examiner respectfully agrees.  The examiner does agree that the section cited ([0449]) is not precisely clear as to what is meant by “radial value”.  Even considering ([0451]) it is not explicit if the reference is referring to a position or a geometrical shape of the fluorophores.  However, it is being interpreted that the radial value at the very least requires some level of geometrical determination of the fluorophores, and as disclosed if the value is higher than 0 it shows two or more fluorophores.  As such it is being interpreted that very least some basic geometrical parameter is determined.  Further the examiner notes that applicant is responsible for the reference as a whole.  As such ([0258]) for example also explicitly states that geometrical information describing a set of objects is determined.  Further Sirat in ([0259]) explicitly states that shape (being another inherent intrinsic geometrical parameter) of the biological object is measured.  The examiner has at this point still found the rejection accurate and as such maintained it.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886